— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered October 17, 1985, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that suppression of identification testimony was required is not preserved for appellate review (see CPL 470.05 [2]; People v Rose, 112 AD2d 252, 253). In any event, while there was some testimony that the complainants sat together for up to 20 minutes after they first viewed a photographic array, and failed to identify any of the photographs, there is no evidence that the two witnesses consulted with or influenced each other (see, People v Cummings, 109 AD2d 748; cf., People v Badley, 122 AD2d 62, lv denied 69 NY2d 708). Mangano, J. P., Lawrence, Rubin and Kooper, JJ., concur.